This case is before us on petition for rehearing.
It is first contended that we overlooked and failed to give effect to the fact that the contemptuous conduct of the Petitioner did not obstruct, impede, restrict, impair, interfere with, delay, hinder or embarrass the cause of justice. This was not overlooked but it was specifically held in the opinion that the conduct charged against the Petitioner was calculated to bring the court into disrepute. The alleged conduct was calculated to destroy all respect for the court and whether or not it actually impeded justice is immaterial.
It is further contended that we also overlooked and failed to give effect to the fact that the punishment imposed by the lower court upon the Petitioner was and is cruel and unusual. This was not overlooked; in fact, far from assuming that it was cruel and unusual, we think it was very moderate punishment for the offense of which the Petitioner was shown to have been guilty.
The third contention is that the court was without power to impose a term of imprisonment exceeding ninety (90) days. We know of no such limitation applicable to Circuit Courts.
Petition for rehearing denied.
ELLIS, C.J., and WHITFIELD, BUFORD, and DAVIS, J.J., concur.
BROWN, J., concurs in the conclusion. *Page 392